Citation Nr: 1622873	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  11-07 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of October 20090 and November 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2016, the Veteran was afforded a videoconference hearing before the undersigned.    

The issues of service connection for hearing loss and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran claims that his tinnitus is a result of his service as a fire crewman/gunner as he was exposed to various guns, including heavy automatic weapons, with inadequate hearing protection.  

Post-service medical treatment records show that the Veteran had been diagnosed with tinnitus.  See October 2009 and June 2012 VA examinations.  The first requirement for service connection for this claim, the existence of a current disability, is met.

The Veteran's military occupational specialty during service was that of infantry indirect fire crewman/gunner.  The Veteran reported having high levels of noise exposure during service without adequate hearing protection.  During the March 2016 hearing, he reported that he was required to fire heavy automatic weapons, including a M60.  Military personnel records show that the Veteran was involved in the Vietnam Counteroffensive Phase IV and V and a Combat Infantryman Badge was awarded.  During the September 2003 VA examination, the Veteran described mortar and rockets attacks while stationed in Lia Khe base camp in Vietnam.  The Board finds that the Veteran's report of noise exposure is credible and consistent with the circumstances of his service, as indicated in official military records.  See 38 U.S.C.A. § 1154(a) (West 2014).  As such, the Board finds that the Veteran experienced exposure to loud noise in service.  The remaining question is whether the current tinnitus is related to any aspect of the Veteran's military service, to include exposure to loud noise.

Service treatment records are silent for any complaints of tinnitus.

During VA treatment in February 2009, the Veteran reported having 25 years of noise exposure while working as heavy equipment operator working on the runways at an airport.  He also reported a history of active duty with a tour in Vietnam.

The Veteran was afforded a VA examination in October 2009.  The examiner opined that the Veteran's tinnitus was less likely as not caused by or a result of military noise exposure as the separation physical performed on October 1969 showed normal hearing in both ears with no complaints of hearing loss or tinnitus in either ear.  

In May 2011, the Veteran's private physician opined that the Veteran's previous military noise exposure was a contributing factor, but was not solely responsible for his current tinnitus.  No rationale for this opinion was provided.  Tinnitus is likely a symptom associated with hearing loss.

In a May 2012 statement, the Veteran stated that since the military service, he has not worked in an environment that would cause hearing loss or tinnitus.  

In June 2012, the Veteran was afforded another VA examination.  The Veteran reported serving in the US Army from 1967 to 1969 as an indirect fire infantryman and had military noise exposure from recoilless rifles machine guns, rifles and tanks.  He worked for the City of Philadelphia for 30 years as an equipment operator and maintenance at the airport and used sweepers, snow plows, blowers, etc. and that hearing protection was not required.  He denied having recreational noise exposure.  The examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure as the service records include evidence of normal hearing bilaterally with no significant changes during active service and the evidence does not support a noise injury.  

During the March 2016 hearing, the Veteran stated that he noticed ringing in his ears at the end of his tour in Vietnam, which continued following service.  

Tinnitus is recognized as being capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The VA examiner opined that the evidence did not support a noise injury; however, no support for this finding was provided.  On the other hand, the Veteran's private audiologist stated that military noise exposure was a contributing factor for tinnitus.  Significantly, the Veteran stated that he noticed ringing in his ears while service in Vietnam and the ringing continued after service.  As the Veteran is competent to observe tinnitus during service and following service, and his statements are found to be credible, the Board finds that after resolving any benefit of the doubt in favor of the Veteran, the current tinnitus commenced during military service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Accordingly, service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran contends that his bilateral hearing loss developed as a result of noise exposure while serving in Vietnam.  

The Veteran was afforded VA audiological examinations in October 2009 and June 2012.  The Veteran was diagnosed as having hearing loss and the examiners opined that the Veteran's hearing loss was not related to service.  The VA opinions, however, were not adequate as they were based on a determination that the Veteran had normal hearing at separation from service.  This opinion is inadequate as 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  The examiner also failed to adequately discuss the threshold shift in hearing acuity between entrance and audio testing at separation and the Veteran's reports of noticing hearing loss during service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As such, the Board finds it necessary to remand the claim for another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran is now service connected for tinnitus.  Thus, the TDIU claim should be considered based on this new circumstance.   Additionally, the Veteran claims that he is unable to work due to his service-connected psychiatric disability as it affects his ability to sleep and he is unable to function at work when tired.  As such, the Board finds that the TDIU issue should be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded the appropriate VA examination by an examiner who has not previously examined the Veteran, to determine whether his bilateral hearing loss is related to his military service.  All pertinent symptomatology and findings must be reported in detail and any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must elicit from the Veteran and record in the examination report a full history.

After a review of the evidence of record, to include the Veteran's statements, the examiner must provide an opinion as to whether any degree of the currently diagnosed bilateral hearing loss is related to the Veteran's military service.  In offering this opinion, the examiner must specifically acknowledge and discuss the competent lay evidence regarding in-service noise exposure and symptoms.  The examiner must specifically discuss the Veteran's assertions as to inservice and post-service occupational noise exposure and symptomatology, including his testimony during the March 2016 hearing before the Board, as well as the threshold shift during active service.  The examiner is advised that the Veteran's statements are competent evidence of noise exposure and symptomatology during his service and thereafter.  The examiner's opinion should also reflect consideration that the Veteran is service connected for tinnitus. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  After undertaking the above development and undertaking any necessary development that arises in the context of the TDIU claim, schedule the Veteran for a VA examination regarding entitlement to TDIU.  The file must be made available to and reviewed by the examiner.  

The examiner must opine, without regard to the Veteran's age or nonservice-connected disabilities, regarding the impact that his service-connected disabilities of posttraumatic stress disorder and tinnitus, either individually or in the aggregate, have on his ability to secure or follow a substantially gainful occupation.  

A complete rationale for all opinions expressed and conclusions reached must be provided.

3.  After the above development has been completed, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


